319 S.W.3d 548 (2010)
Benjamin A. TERRY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71022.
Missouri Court of Appeals, Western District.
September 14, 2010.
Susan L. Hogan, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Dora A. Fichter, Jefferson City, MO, for respondent.
Before Division Three: VICTOR C. HOWARD, Presiding Judge, THOMAS H. NEWTON, Judge and GARY D. WITT, Judge.
Prior report: 229 S.W.3d 174.

ORDER
PER CURIAM:
Benjamin Terry appeals the circuit court's judgment denying his motion for post-conviction relief. After a jury trial, Terry was convicted in Henry County Circuit Court of one count of murder in the first degree, Section 565.020 (RSMo 2000).
Because the findings and the conclusions of the motion court, which denied Terry's post-conviction relief motion, are not clearly erroneous, we affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.